Gtegerich, J.
The plaintiff has brought on for argument as a contested motion the issues of law raised by the defendant’s demurrers to avoidances set up in the plaintiff’s amended reply to defenses *140set up in the answer. The facts as set forth in the pleadings are very unusual. The amended complaint alleges that in the year 1822 one Thomas Williams died a resident of New York and one Archibald Cornell qualified as executor under his will, but that no inventory or accoiuiting was ever filed by the executor, who died in 1852, leaving certain assets- of the estate unadministered, and that no accounting in the estate of said executor was ever filed, and that neither his estate nor the testator’s estate has ever been fully administered. It is further alleged that, on the 8th day of October, 1917, letters of administration with the will annexed upon the estate of the said Thomas Williams, deceased, were issued to the plaintiff, and that among the unadministered assets' were sixty-seven shares of the capital stock of the Mechanics Bank in the city of New York, evidenced by. a certificate issued in 1823 in the name of Archibald Cornell, as executor of the estate of Thomas Williams, deceased. It is further alleged that the said Mechanics Bank went out of existence on the 1st day of January, 1855, when its charter expired by limitation, and that on the same day the Mechanics Bank of the City of New York was incorporated under the laws of the state of New York and acquired the business and property of the Mechanics Bank aforesaid, and that, under the plan of acquisition, the stockholders of the said Mechanics Bank became entitled to certain shares of stock in the said Mechanics Bank of the City of New York in the place and stead of their stock of the said Mechanics Bank. It is further alleged that the Mechanics Bank of the City of New York, originally incorporated under the laws of the state of New York, was converted into a national banking association under the title “ The Mechanics National Bank of the City of New York ” on the 3d day of June, 1864, and *141that, under the plan of conversion, the stockholders of the former state bank became entitled to certain shares of the stock of the new national bank. There are also allegations of other consolidations and mergers of the last named bank and its successors with various other banks, one in the year 1904 and another in the year 1910 and another in the year 1914, out of which last consolidation and merger the defendant bank resulted. There are also allegations not necessary to repeat that in the case of each consolidation and merger the stockholders of the former institutions became entitled to stock in the new institution. It is also alleged that no stock of any of the successor banks named was ever issued to the estate of Thomas Williams on account of the said sixty-seven shares of stock, although a demand therefor on the 5th day of November, 1917, by the plaintiff upon the defendant is alleged. The relief prayed for is that the defendant and its officers be required to transfer on its books the said sixty-seven shares of stock and to issue therefor “ a certificate for such number of shares of its stock as are truly represented by said certificate for sixty-seven shares of the Mechanics Bank,” and also for an accounting for all dividends accrued and unpaid from the 19th day of August, 1823. The amended answer, among other things, sets up in various forms the six-year and the ten-year and the twenty-year Statutes of Limitations as defenses. The amended leply sets up avoidances to these various defenses. It is unnecessary, in the view I take of the case, to recite at any greater length the facts set forth in the pleadings, because the briefs seem to recognize, as is quite evidently the fact, that the plaintiff’s cause of action is barred by the statute, unless his case comes within section 410 of the Code of Civil Procedure and the defendant and its predecessors received the prop*142erty of the estate of the plaintiff’s testator as agent or trustee or fiduciary. The avoidances allege “ that the interest of the estate of Thomas Williams, deceased, in the Mechanics Bank, by the terms of the various agreements of acquisition and consolidation, was received by The Mechanics Bank of the City of New York, and, through the other predecessors of defendant, by defendant in the capacity of an agent, trustee or fiduciary,” but the terms of those various agreements are not set forth. I think it quite clear that the allegation just quoted is a conclusion of law, and therefore not admitted by the demurrer to the avoidances. Whether the various agreements referred to were of such a character as to render the defendant and its predecessors fiduciaries or trustees or agents with respect to the Williams estate in their receipt of the property referred to, and, consequently, whether the Statute of Limitations has or has not been running all these years since 1855, is a question that cannot be determined, in my opinion, on the facts now before the court. Whether this question can be determined when those agreements are before the court without anything more need not be considered now. The motion to overrule the demurrers to the avoidances is therefore denied, with ten dollars costs, with leave to the plaintiff to amend his reply within twenty days after service of a copy of the order to be entered hereon, Avith notice of entry thereof, and the payment of such costs.
Ordered accordingly.